


114 S2831 RS: To amend the Small Business Investment Act of 1958 to provide priority for applicants for a license to operate as a small business investment company that are located in a disaster area. 
U.S. Senate
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
Calendar No. 481
114th CONGRESS2d Session
S. 2831
IN THE SENATE OF THE UNITED STATES

April 21, 2016
Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship


May 24, 2016
Reported by Mr. Vitter, with an amendment
Strike out all after the enacting clause and insert the part printed in italic

A BILL
To amend the Small Business Investment Act of 1958 to provide priority for applicants for a license to operate as a small business investment company that are located in a disaster area. 
 
 
1.SBIC program fast-track applicationsSection 301(c)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 681(c)(2)) is amended by adding at the end the following:  (C)Priority for applicants located in disaster areas (i)DefinitionIn this subparagraph, the term disaster area means the area for which the President has declared a major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), during the period of the declaration. 
(ii)PriorityThe Administrator shall give priority to an application for a license to operate as a small business investment company that is from an applicant located in a disaster area..   1.SBIC program (a)Fast track applicationsSection 301(c)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 681(c)(2)) is amended by adding at the end the following: 
 
(C)Priority for applicants located in disaster areas 
(i)DefinitionIn this subparagraph, the term disaster area means the area for which the President has declared a major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), during the period of the declaration.  (ii)PriorityThe Administrator shall give priority to an application for a license to operate as a small business investment company that is from an applicant located in a disaster area.. 
(b)Maximum leverageSection 303(b)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by adding at the end the following:  (E)Investments in disaster areasIn calculating the outstanding leverage of a company licensed under section 301(c) for the purposes of subparagraph (A), or 2 or more companies licensed under section 301(c) for the purposes of subparagraph (B), the Administrator shall not include the amount equal to the cost basis of any investment made by the company in a small business concern that is located in an area for which the President declared a major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) during the 1-year period beginning on the date of the declaration..


May 24, 2016
Reported with an amendment
